COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00449-CV

PHILLIP YOUNG                                                      APPELLANT

                                       V.

ROBERT J. ROGERS AND DAISY                                         APPELLEES
P. ROGERS


                                    ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------


      On December 7, 2012, we referred this case to mediation. On January 7,

2013, we received notice from the mediator that the parties had “entered into a

written agreement settling all issues on appeal.” In response to our March 12,

2013 letter seeking a joint motion for dismissal or for an extension of time and

indicating that this appeal was subject to dismissal unless we received a timely
      1
      See Tex. R. App. P. 47.4.
response showing grounds for continuing the appeal, the parties filed a “Joint

Motion to Reverse and Remand to Enter Agreed Judgment.”            On March 28,

2013, we therefore abated this appeal and remanded this case for the trial court

to enter an order in accordance with the parties’ settlement agreement. 2 We

noted in our order that the appeal remained subject to dismissal absent the filing

of a motion to continue the appeal.

      On May 2, 2013, the trial court and the parties’ attorneys signed an agreed

final judgment. On May 15, 2013, we reinstated the appeal. We have received

no motion to continue the appeal. Accordingly, the appeal is dismissed. 3


                                            PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: June 6, 2013




      2
       See Tex. R. App. P. 42.1(a)(2)(C).
      3
       See id.

                                        2